Citation Nr: 9922087	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for hypertension with arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant's service separation records show that he 
served on active duty from December 1975 to February 1996 and 
that he had an additional six years, three months, and five 
days of active service.  He initially entered the military in 
September 1969.  He received numerous decorations and awards 
during his twenty-six years of service, including the Silver 
Star and the Purple Heart Medal.

The instant appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana, which granted a claim for service 
connection for hypertension with arteriosclerotic heart 
disease and assigned a 10 percent disability evaluation.  An 
increased rating, to 30 percent, was granted in a February 
1997 rating decision.  Since this claim has not been 
withdrawn, an increased rating above 30 percent remains at 
issue on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).  This case was remanded by 
the Board of Veterans' Appeals (Board) in May 1998 for 
further development.


FINDING OF FACT

The appellant's service-connected hypertension with 
arteriosclerotic heart disease is currently manifested by a 
workload of 7 METs (metabolic equivalent); blood pressure no 
higher than 184/114, standing, with medication; left 
ventricular hypertrophy; normal left ventricular function 
with ejection fraction of 75 percent; and no history of 
congestive heart failure or myocardial infarction.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
hypertension with arteriosclerotic heart disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7007, 7101 (1998); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7007, 7101 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  That 
is, he has presented a claim which is plausible.  Generally, 
a claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed.  The veteran underwent 
several VA examinations and diagnostic testing, and this case 
was remanded for further development.  He provided additional 
information on current treatment for his service-connected 
heart disorder, which was developed, and he has not asserted 
that there are any missing, relevant records.  For these 
reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. §§  C.F.R. 
Part 4 (1995 & 1998).  In so doing, it is the Board's 
responsibility to weigh the evidence before it.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 U.S.C.A. §§  C.F.R. §§ 4.2, 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 U.S.C.A. §§  C.F.R. § 4.7 (1998).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. §§  U.S.C.A. 
§ 5107(b) (West 1991).

A review of service medical records shows that the veteran 
was diagnosed with hypertension in service following elevated 
blood pressure readings.  In January 1995 the veteran 
reported a two-week history of chest pain with exertion which 
lasted five minutes and resolved with rest.  In January 1995 
the veteran underwent cardiac catheterization and 
percutaneous transluminal coronary angioplasty.  Follow-up 
records noted that the veteran was doing well with good 
exercise tolerance.

The veteran filed this claim for benefits in March 1996.  A 
VA heart examination in May 1996 revealed an essentially 
normal examination with no dyspnea at rest, no orthopnea, no 
edema, no clubbing, and no cyanosis.  Heart appeared to be of 
average size on percussion, and there was normal rate, normal 
rhythm, and normal heart sounds.  It was noted in a VA 
general medical examination the same month that there was no 
known history of transient ischemic attack, myocardial 
infarction, congestive heart failure, pacemaker insertion, or 
coronary artery bypass graft.  It was noted that the veteran 
had one percutaneous transluminal coronary angioplasty 
without further recurrence of anginal symptoms.

An electrocardiogram (EKG) showed borderline left ventricular 
hypertrophy.  A VA hypertension examination in May 1996 
revealed blood pressure of 154/76 in the right arm and 148/80 
in the left arm while sitting.  A July 1996 rating decision 
granted service connection for hypertension with 
arteriosclerotic heart disease, and a 10 percent disability 
evaluation was assigned.

A November 1996 stress test at Byrd Regional Hospital 
revealed electrocardiographically positive exercise stress 
and clinically negative exercise stress test.  A December 
1996 stress test at the Bayne Jones Army Hospital revealed no 
angina symptoms and no dysrhythmia.  There was minimal blood 
pressure response, and there were EKG changes suggestive of 
ischemia.  The veteran exceeded 85 percent of the maximum 
heart rate.  It was recommended that he achieve better blood 
pressure control, that he continue his medications, and that 
he undergo a thallium stress test for any anginal symptoms.  
The maximum workload attained was 10 METs.

A February 1997 rating decision increased the disability 
evaluation to 30 percent for hypertension with 
arteriosclerotic heart disease based on the May 1996 VA 
examination results which showed enlargement of the heart.  

Following the Board's May 1998 remand, additional evidence 
was developed.  The veteran reported that he was treated at 
the VA Medical Center (MC) in Alexandria, Louisiana, in 
December 1997 and in April/May 1998.  A search of records 
from the Alexandria VAMC dated from December 1997 to October 
1998 was made and records dated from April and July 1998 were 
associated with the claims file.  These records showed that 
the veteran's blood pressure medication was changed and that 
he was currently taking Lopressor.  His blood pressure was 
162/92 in April 1998 and was 170/98 in July 1998.

In October 1998 the veteran underwent another series of VA 
examinations.  A heart examination noted a history of angina 
since 1995 with occasional dizziness and dyspnea.  There was 
no history of myocardial infarction or congestive heart 
failure.  The report noted the veteran took Lopressor once a 
day for hypertension, and other medications included 
Pravastatin and aspirin.  The veteran's MET level was 7.  
Sitting blood pressure was 178/100, and standing blood 
pressure was 184/114.  There was regular sinus rhythm, no 
murmur, no edema, no rales, no liver enlargement, and no 
evidence of heart failure.  Results of an EKG were 
borderline.  The test showed normal sinus rhythm but moderate 
voltage criteria for left ventricular hypertrophy.

An addendum to the examination report noted that an 
echocardiogram revealed normal cardiac chambers, normal left 
ventricular wall thickness, and normal left ventricular 
function with ejection fraction of 75 percent.  Again, the 
MET level was 7, and the examiner noted that the claims 
folder had been reviewed.  Results of a hypertension 
examination were similar.

The veteran's hypertension with arteriosclerotic heart 
disease is presently evaluated as 30 percent disabling under 
Diagnostic Code 7005-7007 for hypertensive heart disease and 
arteriosclerotic heart disease.  The regulations pertaining 
the rating cardiovascular disorders, to include hypertensive 
heart disease and arteriosclerotic heart disease, were 
changed, effective January 12, 1998.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. 
App. 60 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In the instant case, the Board will consider whether the 
veteran in entitled to a higher rating under both the old and 
the new regulations.

The RO had originally evaluated the veteran's hypertension 
pursuant to those regulations in effect prior to January 
1998.  However, pursuant to the Board's remand, in January 
1999 a supplemental statement of the case was issued which 
concluded that an increased evaluation was not warranted 
under the new rating criteria.

According to the hypertensive heart disease regulations in 
effect prior to January 1998, a 30 percent evaluation is 
warranted for definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, or moderate dyspnea on 
exertion.  38 C.F.R. § 4.194, Diagnostic Code 7007 (1997).  A 
60 percent rating is warranted for marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, or more than light manual labor is 
precluded.  Id.  A 100 percent evaluation is warranted where 
there are definite signs of congestive failure or more than 
sedentary employment is precluded.  Id.

According to the arteriosclerotic heart disease regulations 
in effect prior to January 1998, a 30 percent evaluation is 
warranted following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attack with ordinary 
manual labor feasible.  38 C.F.R. § 4.194, Diagnostic Code 
7005 (1997).  A 60 percent evaluation is warranted following 
typical history of acute coronary occlusion or thrombosis, or 
with history of substantiated repeated angina attacks with 
more than light manual labor not feasible.  Id.  A 100 
percent rating is warranted during and for 6 months following 
acute illness from coronary occlusion or thrombosis, with 
circulatory shock, etc. or after 6 months, with chronic 
residuals findings of congestive heart failure or angina on 
moderate exertion or more that sedentary employment 
precluded.  Id.

The criteria for hypertensive heart disease and 
arteriosclerotic heart disease are the same under the new 
regulations.  Under either Diagnostic Code, a 30 percent 
evaluation is warranted where a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic 
Codes 7005, 7007 (1998).  
A 60 percent rating is for application where there is more 
than one episode of acute congestive heart failure in the 
past year, or a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.  A 100 percent rating is warranted for chronic congestive 
heart failure, or workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Id.

The Board also notes that the regulations for hypertensive 
vascular disease (essential arterial hypertension) may be 
applicable in this case.  Under the old regulations, a 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more and moderately severe symptoms, and 
the maximum 60 percent rating under that Diagnostic Code is 
warranted for diastolic pressure predominantly 130 or more 
and severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).  The notes following this Diagnostic Code indicate 
that there should be careful attention to diagnosis and 
repeated blood pressure readings for the 40 and 60 percent 
evaluations.  The new regulations state that a 40 percent 
evaluation is warranted when the diastolic pressure is 
predominantly 120 or more, and a 60 percent evaluation 
requires diastolic pressure of predominantly 130 or more, or 
systolic pressure predominantly 200 or more. 38 C.F.R. Part 
4, Code 7101 (1998).

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to a rating in excess of 30 percent between March 1, 1996, 
and January 12, 1998 (the date of the promulgation of the new 
rating criteria).  The evidence does not support a finding of 
entitlement to a rating in excess of 30 percent since March 
1, 1996, under the old rating criteria.

First, as previously noted, in order to be entitled to the 60 
percent disability evaluation under the old rating criteria 
for hypertensive heart disease, the evidence would have to 
show hypertensive heart disease with marked enlargement of 
the heart, confirmed by roentgenogram, or the apex beat 
beyond midclavicular line, or sustained diastolic 
hypertension, diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor is precluded.  The medical evidence, noted above, does 
not show marked enlargement of the heart.  Enlargement of the 
heart is noted to be "borderline", not marked, on EKG.  
There is no medical evidence of apex beat beyond the 
midclavicular line.  There is also no medical evidence of 
sustained diastolic hypertension with diastolic readings of 
120 or more.  The medical evidence shows that the veteran's 
diastolic readings since service have been in the 70s, 80s, 
and 90s, with most recent readings during the October 1998 
examination to be in the low 110s.  Finally, the medical 
evidence does not show regular dyspnea on exertion or more 
than light manual labor is precluded.  The veteran did report 
occasional dyspnea during the most recent VA examinations; 
however, his November 1996 exercise stress test was 
clinically negative.

Second, as previously noted, in order to be entitled to the 
60 percent disability evaluation under the old rating 
criteria for arteriosclerotic heart disease, the evidence 
would have to show a typical history of acute coronary 
occlusion or thrombosis or a history of substantiated 
repeated angina attacks with more than light manual labor not 
feasible.  The medical evidence, noted above, does not show a 
history of acute illness from coronary occlusion or 
thrombosis.  Further, the medical evidence does not show 
substantiated, repeated angina attacks or that more than 
light manual labor is not feasible.  The medical records do 
not document a single instance of a substantiated angina 
attack since service.

Third, in order to be entitled to the 40 percent disability 
evaluation under the old rating criteria for hypertensive 
vascular disease, the evidence would have to show diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms.  As noted above, the veteran's diastolic pressure 
readings have consistently been below 120.  Further, the 
evidence does not show moderately severe symptoms of 
hypertensive vascular disease.

Nor does the evidence support a finding of entitlement to a 
rating in excess of 30 percent since January 12, 1998, under 
either the old or the new regulations.  As explained above, 
at no time since March 1, 1996, has the medical evidence 
supported a finding of a rating in excess of 30 percent under 
the old criteria for hypertensive or arteriosclerotic heart 
disease or hypertensive vascular disease.  Since the 
effective date of the new regulations, the medical evidence 
does not show that an increased rating is warranted under the 
amended rating criteria.

First, the Board notes that the criteria for hypertensive 
vascular disease did not change significantly.  Other than 
slightly different notes following Diagnostic Code 7101, the 
sole change in the new Diagnostic Code is the elimination of 
the criteria of severity of symptoms from the regulation.  
Thus, the rationale for denying an increased evaluation under 
the old criteria is the same as that for denying an increased 
evaluation under the new criteria.  As detailed above, the 
veteran's diastolic pressure was not predominantly 120 or 
more.

Second, as previously noted, in order to be entitled to the 
60 percent disability evaluation under the new rating 
criteria for arteriosclerotic heart disease (or hypertensive 
heart disease, as the criteria is now the same) the medical 
evidence must show more than one episode of acute congestive 
heart failure in the past year, or that a workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The veteran meets none of the criteria necessary for a 60 
percent rating.  The medical evidence, specifically the 
October 1998 VA heart examination stated that the veteran had 
no history of congestive heart failure.  Also, that 
examination determined that the veteran's activity level was 
7 METs.  The Board notes that he was able to attain a 
workload of 10 METs in his December 1996 stress test.  Thus, 
there is no evidence that a workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope.  Finally, the veteran's left 
ventricular function was described as "normal" in the 
October 1998 heart examination addendum based on 
echocardiogram results which noted an ejection fraction of 75 
percent.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the Fenderson Court.  The 
Court held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson, 12 Vet. App. at 132 (emphasis in the original).  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issues on appeal as a claim for an increased disability 
rating for the veteran's service-connected hypertension with 
arteriosclerotic heart disease, rather than as a disagreement 
with the original rating award for this condition.  However, 
the RO's October 1996 statement of the case and the 
subsequent supplemental statements of the case provided the 
veteran with the appropriate, applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of an initial disability evaluation for this 
condition.  In addition, the veteran's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the veteran in 
recharacterizing the issues on appeal to properly reflect the 
veteran's disagreement with the initial disability evaluation 
assigned to his service-connected hypertension with 
arteriosclerotic heart disease.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The veteran was dissatisfied with his initial rating for 
hypertension with arteriosclerotic heart disease.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged ratings."  Fenderson, 12 Vet. 
App. at 126.  In this case, the RO granted service connection 
and originally assigned a 10 percent evaluation for 
hypertension with arteriosclerotic heart disease as of the 
day following the veteran's separation from service, March 1, 
1996.  See 38 C.F.R. § 3.400 (1998).  Subsequent to this 
decision, the RO granted a 30 percent disability rating, 
effective as of March 1, 1996.  The Board has reviewed all 
the evidence dating from the time of the original claim and 
has determined that at no time from that time to the present 
has the evidence supported a rating in excess of 30 percent 
for the veteran's hypertension with arteriosclerotic heart 
disease.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).

For these reasons, it is found that the 30 percent evaluation 
currently assigned to the veteran's service-connected 
hypertension with arteriosclerotic heart disease is adequate.  
In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent between March 1, 1996, and January 12, 
1998,  according to the old rating criteria, and is against 
an evaluation in excess of 30 percent between January 12, 
1998, and the present, under either the old or the new rating 
criteria.


ORDER

A claim for entitlement to an increased rating for 
hypertension with arteriosclerotic heart disease, currently 
evaluated as 30 percent disabling, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

